DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in reply to amendment filed on April 25, 2022. Claim 1 has been amended and new claim 21 has been added. Claims 1-21 are pending. 

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art on record does not teach separate SoCs, memories, storages and radio modules for the first and second computing environments. Applicant further argues that the prior art fails to teach disconnecting the PE from shared hardware prior to switching to SE, as such fails to describe disconnecting the foreground computing environment from the shared hardware as claimed. 
Examiner would point out that, Yamazaki et al. US 8,914,623 B2 teaches a foreground computing environment (i.e., primary computing environment) comprising a first System-on-a-Chip (SoC), a first memory, a first storage, a first radio module and a first Operating System (OS) connected to the shared peripheral hardware [column 6, lines 27-67]; a background computing environment (i.e., secondary computing environment) comprising a second System-on-a-Chip (SoC), a second memory, a second storage, a second radio module and a second OS disconnected from the shared peripheral hardware and using a hardware emulation mode (i.e., components P205 and P206 of figure 2B, which include, primary and secondary computing environments comprising: separate memory system, Operating systems and Hardware as shown in figure 2B & 2C and column 6, lines 56-67). Yamazaki further teaches connecting the shared peripheral hardware to the background computing environment and to disconnect the foreground computing environment from the shared peripheral hardware (i.e., requesting primary computing environment to go to sleep state and connecting the display device/input device to the secondary computing environment, column 7, line 21-column 8, line 10). Examiner would further point out that the prior art on record teaches the claim limitations and therefore the rejection is respectfully maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. US 8,914,623 B2 [hereinafter Yamazaki].
As per claim 1, Yamazaki teaches a mobile device computing system comprising: 
a shared peripheral hardware [column 7, lines 20-37]; 
a foreground computing environment (i.e., primary computing environment) comprising a first System-on-a-Chip (SoC), a first memory, a first storage, a first radio module and a first Operating System (OS) connected to the shared peripheral hardware [column 6, lines 27-67]; 
a background computing environment (i.e., secondary computing environment) comprising a second System-on-a-Chip (SoC), a second memory, a second storage, a second radio module and a second OS disconnected from the shared peripheral hardware and using a hardware emulation mode [column 6, lines 27-67]; and 
an I/O switch circuit board is configured to connect the shared peripheral hardware to the foreground computing environment [column 7, line 21-column 8, line 10], and 
upon request, to connect the shared peripheral hardware to the background computing environment and to disconnect the foreground computing environment from the shared peripheral hardware [column 7, line 21-column 8, line 10],  
wherein the foreground computing environment, the background computing environment and the I/O switch are disposed in a single physical device [column 7, line 21-column 8, line 10].
As per claim 2, Yamazaki further teaches the system wherein the background computing environment is configured to detect a new event, the background computing environment is configured to notify the I/O switch upon event detection, and the I/O switch is configured to notify the foreground computing environment of the new event [column 7, line 21-column 8, line 10].
As per claim 3, Yamazaki further teaches the system wherein the foreground computing environment is configured to notify a user of the new event from the background computing environment [column 7, line 21-column 8, line 10].
As per claim 4, Yamazaki further teaches the system wherein the new event received by the foreground computing environment comprises an incoming call and the foreground computing environment is configured to initiate a switch from the foreground computing environment to the background computing environment [column 7, line 21-column 8, line 10].
As per claim 5, Yamazaki further teaches the system wherein the I/O switch is configured to switch from the foreground computing environment to the background computing environment by sending a "switch to sleep mode" event to the foreground computing environment and the first OS handles the "switch to sleep mode" event [column 7, line 21-column 8, line 10].
As per claim 9, Yamazaki further teaches the system wherein, during switching the background computing environment with the foreground computing environment, the I/O switch circuit board is configured to disconnect the shared peripheral hardware from the foreground computing environment, and connect the shared peripheral hardware to the background computing environment [column 7, line 21-column 8, line 10].
As per claim 11, Yamazaki further teaches the system wherein the shared peripheral hardware comprises a shared extended storage partitioned and managed by the I/O switch [column 7, line 21-column 8, line 10].
As per claim 12, Yamazaki further teaches the system wherein, during a device start, the I/O switch is configured to initiate a parallel start of the first OS and the second OS, and activating one of the foreground computing environment or the second computing environment upon completion [column 7, line 21-column 8, line 10].
As per claim 13, Yamazaki further teaches the system wherein, during a device start, the I/O switch is configured to initiate a sequential start of the first OS and the second OS and activating one of the foreground computing environment or the second computing environment upon completion [column 7, line 21-column 8, line 10].
As per claim 14, Yamazaki further teaches the system wherein, during a device shutdown, the I/O switch is configured to initiate a shutdown of the first OS and the second OS, and shutting off the mobile device computing system upon completion [column 7, line 21-column 8, line 10].
As per claim 15, Yamazaki further teaches the system wherein the shared peripheral hardware comprises a first shared hardware and a second shared hardware, the background computing environment is granted exclusive access to the first shared hardware, and the foreground computing environment is granted exclusive access to the second shared hardware [column 7, line 21-column 8, line 10].
As per claim 16, Yamazaki further teaches the system wherein the I/O switch circuit board prevents switching between the foreground computing environment and the background computing environment based on one or more of a device location, a device state, a security policy, an authenticated user [column 7, line 21-column 8, line 10].
As per claim 17, Yamazaki further teaches the system wherein the I/O switch's isolating between the foreground computing environment and the background computing environment allows for a limited and controlled communication between the foreground computing environment and the background computing environment [column 7, line 21-column 8, line 10].
As per claim 18, Yamazaki further teaches the system, wherein the mobile device computing system comprises one or more of a smartphone, a tablet, a phablet, an Internet of Things (IoT) device, a wireless communication device, or a wearable device [column 7, line 21-column 8, line 10].
As per claim 19, Yamazaki further teaches the system wherein the foreground computing environment, the background computing environment and the I/O switch are disposed on a single printed circuit board [column 7, line 21-column 8, line 10].
As per claim 20, Yamazaki further teaches the system wherein the shared peripheral hardware comprises one or more of a touchscreen, a physical button, a control, a case, an extended storage or a power source [column 7, line 21-column 8, line 10].
As per claim 21, Yamazaki further teaches the system wherein the first OS and the second OS are configured to run at the same time fully isolated from each other at a hardware level [column 6, lines 63-67 and column 7 lines 53-59]. 

Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435